DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 15 and 20 have been considered but are moot because the new ground of rejection rely on further embodiments of Chen for teachings or matters specifically challenged in the argument.
The Applicant argues with regard to amended claim 1 that the combination of Chen, Centonza, Li and Rayavarapu does not teach or suggest determining by the source base station, all the base station within the notification area (Remarks, pg.7, lines 15-20)
The Examiner respectfully disagrees
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and given its broadest reasonable interpretation, the anchor node of Chen (Chen 111 of Fig.1), is determined to function as the source base station of the radio notification area of the instant. 

The Applicant further argues that Li discloses determining whether an interface exists between the radio access network device and an already communicating second radio access network device, and therefore does not disclose determining all the base stations within the radio notification area (Remarks, pg.8, lines 4-10).
The Examiner respectfully disagrees.
With respect to Li’s citation with regard to the existence of the interface, the claim is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The requirement of the limitation of the claim states sending a notification to the core network in the event one of the base station within the radio notification area does not have an inter-base-station interface with the source base station. This limitation is remedied by Li- ¶0053, and further in ¶0142-last sentence. 
Therefore based on this assessment the rejection of independent claims 1, 15, and 20 and their respective dependents stand.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, and 20- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180092157) in view of Centonza et al (US 20190246445) in view of Li et al (US 20190174365) and further in view of Rayavarapu et al (US 20130260811).

As to claim 1 Chen discloses a method of configuring User Equipment (UE) information, comprising: determining, by a source base station as interpreted as an anchor node (Chen 111 of Fig.1), a radio notification area, after a UE switching from a Radio Resource Control (RRC) connected state to a RRC inactive state Chen ¶0006- last sentence ¶0041- RAN base notification area; ¶0042- 2nd sentence-the CN may consider switching the UE to the RRC inactive state.);wherein the radio notification area indicates a set of one or more cells(Chen ¶0006- last sentence ¶0041- RAN base notification area; Chen 111, 112, and 113 of Fig. 1), and sending, by the source base station, the UE information of the UE to all base stations within the radio notification area(¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE) and determining, by the source base station, all the base stations within the radio notification area (Chen ¶0059 and ¶0061 and s406 of Fig.4- the BRI of ‘all nodes’ includes the case where the UE is aware of neighboring nodes and those neighboring nodes happen to be the only nodes in the RNA); 
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).
Chen and Centonza however are silent wherein sending the UE information of the UE to all base stations within the radio notification area comprises: when at least one of all the base station within the radio notification area does not have an inter-base-station interface with the source base station, sending by the source base station a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, …., whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the message to the core network device.¶0142- last sentence- When the interface does not exist…the first radio access network device sends the second message to the core network device); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between source and serving radio access network device (Li ¶0006).
Chen, Centonza and Li however are silent in instructing the core network device to send the UE information of the UE to all base stations within the radio notification area. However in an analogous art Rayavarapu remedies this deficiency:  Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface). Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462). 

As to claim 5 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the method according to claim 1, wherein the UE identification information for identifying the UE, or context information (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 15 Chen discloses a base station (Chen Fig.25), comprising: a processor; (Chen ¶0055-1st sentence) and a memory configured to store processor-executable instructions(Chen ¶0055-3rd sentence); wherein the processor is configured to: determine a radio notification area(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area );  , after a User Equipment (UE) switching from a Radio Resource Control (RRC) connected state to an RRC inactive state(¶0057- 1st sentence-determine whether to switch the UE to the inactive state),, wherein the radio notification area indicates a set of one or more cells(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area); and send UE information of the UE to all base stations within the radio notification area (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes for a UE which is in RRC inactive state.  The UE Context Forward Request may include the inactive identity of a UE, RRC/L2/L1 configuration, or UE status information.  The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE); wherein sending the UE information of the UE to all the base station within the radio notification area comprises: determining, all the base stations within the radio notification area (Chen ¶0059 and ¶0061 and s406 of Fig.4- the BRI of ‘all nodes’ includes the case where the UE is aware of neighboring nodes and those neighboring nodes happen to be the only nodes in the RNA);
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (Centonza ¶0023- 1st sentence).
 Chen and Centonza however are silent wherein sending the UE information of the UE to all base stations within the radio notification area also comprises: when at least one base station within the radio notification area does not have an inter-base-station interface with the source base station, sending a first notification message to a core network device. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device. .¶0142- last sentence- When the interface does not exist…the first radio access network device sends the second message to the core network device); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between a source and serving radio access network device (Li ¶0006).
 Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.  …...  MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface).
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462).

As to claim 20 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the base station according to claim 15, wherein the UE information of the UE is: UE identification information for identifying the UE, or context information (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 21 Chen discloses a core network device (Chen 101 of Fig.1; ¶0004- 9th sentence-The CP anchor 102 is an entity within the CN 101 to interact with the CP such as a mobility management entity (MME) ), comprising: a processor; and a memory configured to store processor-executable instructions (Chen ¶0055-1st sentence); wherein the processor is configured to: receive a notification message sent by a source base station; wherein the radio notification area indicates a set of one or more cells(Fig.4- Candidate nodes; ; Chen ¶0006- last sentence ¶0041- RAN base notification area ); acquire the UE information of UE and base station identification information of all the base station- candidate node within a radio notification area from the notification message (¶0047- 3rd- 4th sentences- A connection node may send the UE Context Forward Request to request neighboring connection nodes to be the Candidate nodes),  and send the UE information of the UE to all the base station (¶0047- 3rd- 4th sentences); all the base stations within the radio notification area are determined by the source base station (Chen ¶0059 and ¶0061 and s406 of Fig.4- the BRI of ‘all nodes’ includes the case where the UE is aware of neighboring nodes and those neighboring nodes happen to be the only nodes in the RNA);
Chen however does not explicitly recite (thought typical of a UE when in an RRC inactive state would not trigger a handover) wherein the UE in the RRC inactive state moving among the cells in the radio notification area does not cause a cell handover. However in an analogous art Centonza remedies this deficiency: Centonza ¶0023- the RRC Inactive Connected state can be configured based on the characteristics… c) UE based mobility inspired by cell reselection procedure with configuration from network, no network controlled handover is supported;) Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Chen teaching with that of Centonza to prevent handover in a RRC inactive state (¶0023- 1st sentence).
Chen and Centonza however are silent wherein the notification message is sent when at least one of all base stations within a radio notification area does not have an inter-base-station interface with the source base station. However in an analogous art Li remedies this deficiency: (Li ¶0053- to determine, based on the identifier of the second radio access network device, whether an interface exists between the radio access network device and the second radio access network device…If the interface does not exist, the transmitter is configured to send the second message to the core network device. .¶0142- last sentence- When the interface does not exist…the first radio access network device sends the second message to the core network device); Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen and Centonza with that of Li for the purpose of effective  communication between a source and serving radio access network device (Li ¶0006).
 Rayavarapu ¶0460-462- - MME stores the containers along with attached UE identities.…... MME acknowledges the UE context suspension to eNB [0462] 10.  eNB optionally prepares the other eNBs in the vicinity or all eNBs in the tracking area over the X2-interface).
Therefore it would be obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Chen, Centonza and Li with that of Rayavarapu for the purpose of notifying base stations within a notification are of UE context information (Rayavarapu ¶0462). 

As to claim 22 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the core network device according to claim 21, wherein the UE information of the UE is: UE identification information for identifying the UE, or context information (Chen ¶0047-4th sentences- The inactive identity could be ….the International Mobile Subscriber Identity (IMSI) of the UE).

As to claim 23 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the method according to claim 5, wherein the context information comprises a capability of the UE, (Centonza ¶0012- The RAN context information may further include…radio access capabilities of the wireless).

As to claim 24 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the base station according to claim 20, wherein the context information comprises a capability of the UE
(Centonza ¶0012- The RAN context information may further include…radio access capabilities of the wireless).


As to claim 25 the combined teachings of Chen, Centonza, Li and Rayavarapu disclose the core network device according to claim 22, wherein the context information comprises a capability of the UE (Centonza ¶0012- The RAN context information may further include…radio access capabilities of the wireless).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462